Citation Nr: 1505710	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to May 4, 2011 and greater than 20 percent thereafter for degenerative disc disease, lumbar spine L3-4, L5-S1. 

2.  Entitlement to a disability rating greater than 10 percent prior to May 4, 2011 and greater than 20 percent thereafter for degenerative disc disease, C5-6, cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to April 1996. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.

This claim was previously before the Board in April 2011, at which time it was remanded for further development.  During that time, the RO, via an August 2012 rating decision, increased both of the Veteran's claims from 10 percent to 20 percent effective May 4, 2011.  The caption on the title page has been amended to reflect this change.  The appellant is presumed to be seeking the maximum possible benefit for the rating appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Therefore, because these evaluations are not the maximum available for the Veteran's disabilities, the claims remain in controversy and are, thus, subject to further adjudication.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through April 2013.  A review of the documents in VBMS reveals a December 2014 Appellate Brief.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  Prior to May 4, 2011, the Veteran's lumbar spine disability was manifested by subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 60 degrees and neutral ankylosis of part of the cervical spine; there was no evidence disc disease with incapacitating episodes.

2.  From May 4, 2011, the Veteran's lumbar spine disability has been manifested by subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 30 degrees.  While there is evidence of disc disease there is no evidence of incapacitating episodes.

3.  Prior to May 4, 2011, the Veteran's cervical spine disability was manifested by subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 30 degrees; there was no evidence disc disease with incapacitating episodes.

4.  From May 4, 2011, the Veteran's cervical spine disability has been manifested by subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 15 degrees.  While there is evidence of disc disease there is no evidence of incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to May 4, 2011 and in excess of 20 percent thereafter for degenerative disc disease, lumbar spine L3-4, L5-S1 are not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292-5242 (2014).

2.  The criteria for a disability rating in excess of 10 percent prior to May 4, 2011 and in excess of 20 percent thereafter for degenerative disc disease, C5-6, cervical spine are not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Board finds that VA has satisfied its duty to notify under the VCAA.  By letters dated in July 2009 and October 2009, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess.  The claim was readjudicated in a December 2009 statement of the case and a December 2012 supplemental statement of the case.  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  VA provided the Veteran with adequate medical examinations in July 2009, May 2011, and November 2012.  Neither the Veteran nor his representative has alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations is adequate in order to evaluate the Veteran's service-connected cervical and lumbar spine disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  While the most recent examination was conducted over two years ago, there is additional medical evidence, including VA treatment records, that adequately addresses the level of impairment of the Veteran's cervical and lumbar spine disabilities since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, the Veteran has not alleged that such disabilities have increased in severity since the November 2012 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

The Veteran was provided an opportunity to set forth his contentions during the October 2010 hearing before the undersigned AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the October 2010 Board hearing, the AVLJ enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 3.  Also, information was solicited regarding the current symptoms of his cervical and lumbar spine disabilities and whether there were any outstanding medical records available.  See T. at pgs. 8-29.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as a result of the Veteran's testimony before the AVLJ in October 2010, the Board remanded the issues in order to obtain a more recent examination as well as outstanding private treatment records from Dr. F.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As above, in April 2011, the Board remanded the case for additional development.  Specifically, the Board remanded the lumbar and cervical spine issues to schedule the Veteran for a VA examination to determine the current level of severity regarding these disorders (which was accomplished by VA examinations in May 2011 and November 2012), to obtain any outstanding private treatment records from Dr. F. (which was accomplished in November 2012), and to readjudicate the claim (which was accomplished in a December 2012 supplemental statement of the case).  Therefore, the Board finds that the AOJ has substantially complied with the April 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

The criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees of less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent rating, which has been assigned for both the Veteran's cervical and lumbar spine disabilities, is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, of the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is a vertebral body fracture with loss of 50 percent or more of the height.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

III.  Analysis

A review of the claims file shows that the Veteran first complained of chronic low back and neck pain in service.  He submitted a claim for service connection for "back pain" immediately after his discharge from service and, by rating decision dated in September 1996, the RO granted service connection for very mild degenerative changes disk space L3-L4 and L5-S1, (MRI), with minimal nerve root irritation L5-S1, (EMG), assigning a 10 percent disability rating effective May 1, 1996.  Subsequently, by rating decision dated in January 1997, the RO granted service connection for degenerative disc disease, C5-6, cervical spine, assigning a noncompensable disability rating effective May 1, 1996.  These ratings were continued in an October 2002 rating decision and, in a February 2008 rating decision, the Veteran was awarded a temporary total rating based on surgical convalescence pursuant to 38 C.F.R. § 4.30 effective December 5, 2007, but a noncompensable rating was continued from the cervical spine beginning April 1, 2008.  

The Veteran filed the current claim on appeal in June 2009 and, by rating decision dated in August 2009, the RO increased the Veteran's disability rating for degenerative disc disease, C5-6, cervical spine from noncompensable to 10 percent disabling effective June 29, 2009, and continued a 10 percent disability rating for degenerative disc disease, lumbar spine L3-4, L5-S1.  

Evidence relevant to the current level of severity of the Veteran's lumbar and cervical spine disorders includes VA examination reports dated in July 2009, May 2011, and November 2012.  

During the July 2009 VA examination, the Veteran denied a history of surgery on the lumbar spine.  He reported pain all day, every day that is midline with no radiation.  He did report some numbness and weakness intermittently in both legs.  He reported nocturnal leg cramps. The Veteran uses no assistive devices for the lumbar spine.  He denied bowel or bladder incontinence.  He reported taking 800mg Ibuprofen twice a day with relief of pain.  He denied any physician-directed bed rest.  He denied any specific activity restrictions.  He reported that he cannot lift more than 100 pounds.  The Veteran denied any flare-ups. Upon physical examination, it was noted that the Veteran walks without a limp or assistive devices.  The lumbar spine had normal curvature with no tenderness or spasm.  Range of motion was, forward flexion from 0 to 90 degrees with no pain, which is normal; extension from 0 to 40 degree with pain, normal is 0 to 30 degrees; lateral flexion from 0 to 30 degrees with pain bilaterally, normal is 0 to 30 degrees; and, bilateral rotation from 0 to 45 degrees with no pain, normal is 0 to 30 degrees.  There was no diminution with repetitive testing.  The lower extremities had 5/5 motor strength, 2+ deep tendon reflexes, normal sensation and no atrophy.  He had negative straight-leg raising.  X-rays revealed degenerative disc disease and facet arthropathy of the lumbar spine.  The examiner provided a diagnosis of lumbar degenerative disk disease.  No ankylosis was noted.

With regard to the cervical spine, the Veteran reported neck pain all day, every day that is midline with no numbness, radiation, or weakness.  He denied the use of assistive devices.  He also denied any physician-directed bed rest.  Upon physical examination, it was noted that the cervical spine had a right anterior 3cm x 0.2cm, horizontal, well-healed surgical scar that is mobile, nontender, flat, and normal color.  The cervical spine had normal curvature with no tenderness or spasm.  Range of motion was, forward flexion from 0 to 40 degrees with no pain, normal is 0 to 30 degrees; extension from 0 to 40 degrees with pain, normal is 0 to 30 degrees; lateral flexion from 0 to 30 degree bilaterally with pain, normal is 0 to 30 degrees; left rotation from 0 to 30 degrees, which is normal; and, right rotation from 0 to 40 degrees, normal is 0 to 30 degrees.  There was no diminution with repetitive testing.  The upper extremities had 5/5 motor strength, 2+ deep tendon reflexes, normal sensation, with no atrophy.  X-rays revealed prior C5-6 anterior cervical fusion without obvious complication.  The examiner provided a diagnosis of cervical fusion.  No ankylosis was noted.

During the May 2011 VA examination, the Veteran again denied a history of surgery on the lumbar spine.  He reported pain all day, every day that is midline with no radiation.  However, he did report tingling in feet and toes.  The condition was reported to interfere with activities of daily living and occupation, in that the Veteran was unable to lift more than 15 pounds comfortably, unable to walk more than half a mile without having to stop, and unable to sit or stand for more than 10 minutes.  The condition flares 3 to 4 times per week, lasting for about an hour at a time.  There was no physician-prescribed bed rest.  The lumbar spine was found to have a normal curvature with no spasms.  Range of motion testing revealed a flexion of 80 degrees, extension of 30 degrees, bilateral lateral flexion of 25 degrees, right lateral rotation of 30 degrees, and left lateral rotation of 40 degrees.  Pain was noted with all ranges of motion.  There was no additional limitation of motion noted upon repetition.  The Veteran was diagnosed with lumbar degenerative disc disease with spondylosis.

With regard to the cervical spine, it was noted that the Veteran had a history of a cervical fusion.  The Veteran reported pain and limitations on activities of daily living, which included limitations on overhead work, inability to look up, and increasing difficulties with his job at a plantation.  The condition flares 3 to 4 times per week, lasting for about an hour at a time.  There was no physician-prescribed bed rest.  Range of motion testing revealed a flexion of 30 degrees with no pain, extension of 20 degrees with pain that diminishes to 10 degrees upon repetition, right lateral flexion of 10 to 20 degrees with pain, left lateral flexion of -10 to 10 with pain, right lateral rotation of 20 with pain, and left lateral rotation of 15 with pain.  There was no additional loss of motion or pain with repetition other than already noted.  The Veteran was diagnosed with cervical fusion.

During the November 2012 VA examination, the Veteran reported flare-ups of the lumbar spine that are worse in the morning and cold weather, resulting in a stiff back and loss of sleep.  Range of motion testing revealed a flexion of 45 degrees with pain, extension of 20 degrees with pain, bilateral lateral flexion of 15 degrees with pain, and bilateral lateral rotation of 20 degrees with pain.  There was no additional loss of motion upon repetition.  Functional loss included less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was no tenderness, spasm, or guarding noted.  Muscle strength and reflexes were normal.  Sensory examination revealed decreased sensation in the right anterior thigh.  The Veteran was diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner opined regarding the Veteran's functionality that, even though he works full time, he is unable to walk any long distances or sit for more than 10 minutes.  The Veteran's job is fairly active and he ends up having to rest a lot of the time.

With regard to the cervical spine, the Veteran reported a history of a cervical fusion.  The Veteran also reported a history of flare-ups whenever he tilts his head back, resulting in arm tingling, weakness, and numbness.  Range of motion testing revealed a flexion of 40 degrees with pain, an extension of 15 degrees with pain, a right lateral flexion of 30 degrees with pain, a left lateral flexion of 40 degrees with pain, and a bilateral lateral rotation of 40 degrees with pain.  There was no additional loss of motion upon repetition.  Functional effects included less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was no tenderness, spasm, or guarding noted.  Muscle strength, sensory examination, and reflexes were normal, with the exception of wrist flexion and extension, which was active movement against some resistance.  The Veteran was diagnosed with cervical disc disease.  The examiner opined regarding the Veteran's functionality that, he experiences difficulty bending his head back during the course of his duties in his occupation, which involves hunting and bird watching.

Also relevant are VA treatment records dated through April 2013 and private treatment records dated through May 2012.  Significantly, a review of the Veteran's VA and private treatment records reveals that he has received treatment for back and neck disorders throughout the appeals period.  These records are silent for any findings of a forward flexion of the thoracolumbar spine less than 60 degrees and greater than 30 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees; a forward flexion of the cervical spine less than 30 degrees and greater than 15 degrees, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis at any time prior to May 4, 2011.  Additionally, there is no showing of any ankylosis, lumbar flexion less than 30 degrees, or cervical flexion less than 15 degrees.

During the October 2010 Board hearing the Veteran testified that he treated his lumbar and cervical spine disorders with pain medication and, while his doctor had recommended physical therapy, he could not take the time off from work for this.  The Veteran also indicated that he could not sit for a long period of time and needed to move constantly to alleviate the pressure or pain.  

1. Lumbar Spine

With regard to the rating for the Veteran's lumbar spine disorder prior to May 4, 2011, the Board finds that a rating higher than 10 percent is not warranted.  As above, under the General Rating, the next higher 20 percent rating is assignable where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees.  Significantly, the only documented range of motion testing results for the thoracolumbar spine of record prior to May 4, 2011 is the July 2009 VA examination report which notes that thoracolumbar flexion was to 90 degrees.  As the Veteran's thoracolumbar flexion was greater than 60 degrees prior to May 4, 2011, a higher rating for the lumbar spine is not warranted during this time period.  

With regard to the rating for the Veteran's lumbar spine from May 4, 2011, the Board finds that a rating higher than 20 percent is not warranted.  As noted, under the General Rating, the next higher 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  Significantly, none of the medical evidence of record documents findings of ankylosis of the lumbar spine.  Furthermore, none of the evidence of record documents findings of forward flexion of the thoracolumbar spine of 30 degrees or less.  Significantly, range of motion testing for the thoracolumbar spine shows that the Veteran had flexion to 80 degrees in May 2011 and flexion to 45 degrees in November 2012.  As the Veteran's thoracolumbar flexion was greater than 30 degrees beginning May 4, 2011, a higher rating for the lumbar spine is not warranted during this time period.  

The Board has also considered the Veteran's functional impairment due to pain and other factors during the periods in question.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain.  Moreover, the medical evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned ratings both prior to and beginning May 4, 2011.  Significantly, both the May 2011 and November 2012 VA examiners wrote that there was no additional limitation of motion upon repetition.  While the November 2012 VA examiner wrote that the Veteran experienced pain upon flexion to 45 degrees, even considering the Veteran's complaints of pain, there is no evidence that this symptom effectively resulted in thoracolumbar spine forward flexion limited to 30 degrees beginning May 4, 2011.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of higher ratings either prior to or beginning May 4, 2011 for the Veteran's lumbar spine disability.

As regards Note 1 of the General Rating Formula, while the Veteran has been shown to have peripheral neuropathy of the lower extremities, secondary to his lumbar spine disorder, service connection for such disabilities was granted by rating decision dated in November 2012 and the Veteran has not perfected appeals of these issues.  

The Board also has, alternatively, considered the applicability of the Formula for Rating IDS Based on Incapacitating Episodes.  Although the Veteran was diagnosed with IDS in the November 2012 VA examination, during that examination the Veteran denied any incapacitating episodes of the spine pain for the past 12 months.  As such, a higher rating under the formula for rating IDS is not warranted.

2. Cervical Spine

With regard to the rating for the Veteran's cervical spine disorder prior to May 4, 2011, the Board finds that a rating higher than 10 percent is not warranted.  As above, under the General Rating, the next higher 20 percent rating is assignable where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees.  Significantly, the only range of motion testing for the cervical spine in the claims file prior to May 4, 2011 is the July 2009 VA examination report which shows cervical flexion to 40 degrees.  As the Veteran's cervical flexion was greater than 30 degrees prior to May 4, 2011, a higher rating for the cervical spine is not warranted during this time period.  

With regard to the rating for the Veteran's cervical spine disorder from May 4, 2011, the Board finds that a rating higher than 20 percent is not warranted.  As noted, under the General Rating, the next higher 30 percent rating is assignable where forward flexion of the cervical spine is 15 degrees or less; or, when there is favorable ankylosis of the entire cervical spine.  Significantly, none of the medical evidence of record documents findings of ankylosis of the cervical spine.  Furthermore, none of the evidence of record documents findings of forward flexion of the cervical spine of 15 degrees or less.  Significantly, range of motion testing for the cervical spine shows that the Veteran had flexion to 30 degrees (with no pain) in May 2011 and flexion to 40 degrees (with pain) in November 2012.  

The Board has also considered the Veteran's functional impairment due to pain and other factors during the periods in question.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain.  Moreover, the medical evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned ratings both prior to and beginning May 4, 2011.  Significantly, both the May 2011 and November 2012 VA examiners wrote that there was no additional limitation of motion upon repetition.  While the November 2012 VA examiner wrote that the Veteran experienced pain upon flexion to 40 degrees, even considering the Veteran's complaints of pain, there is no evidence that this symptom effectively resulted in cervical spine forward flexion limited to 15 degrees beginning May 4, 2011.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of higher ratings either prior to or beginning May 4, 2011 for the Veteran's cervical spine disability.

As regards Note 1 of the General Rating Formula, while the Veteran has been shown to have peripheral neuropathy of the upper extremities, secondary to his cervical spine disorder, service connection for such disabilities was granted by rating decision dated in November 2012 and the Veteran has not perfected appeals of these issues.  

The Board also has, alternatively, considered the applicability of the Formula for Rating IDS Based on Incapacitating Episodes.  Although the Veteran was diagnosed with IDS in the November 2012 VA examination, during that examination the Veteran denied any incapacitating episodes of the spine pain for the past 12 months.  As such, a higher rating under the formula for rating IDS is not warranted.

IV. Other Considerations

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected cervical and lumbar spine disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected cervical and lumbar spine disabilities, and notes that his lay testimony is competent to describe certain symptoms associated with such disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for his service-connected cervical and lumbar spine disabilities.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected cervical and lumbar spine disabilities at issue.   

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board notes that, in addition to cervical and lumbar spine disabilities, the Veteran is in receipt of service connection for bilateral varicose veins, peripheral neuropathy of the bilateral upper and lower extremities, a right ankle disorder, tinnitus, and scars of the cervical spine and right ankle.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for an increased rating for lumbar and cervical spine disabilities are the only increased rating claims to be adjudicated at this time, these are the only disabilities that must be considered in the extraschedular analysis.

In this regard, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the Veteran's specific, rated disabilities of the lumbar and cervical spine.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical and lumbar spine disabilities with the established criteria found in the rating schedule.  The Board finds that these disabilities are fully addressed by the rating criteria under which such are rated.  In short, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected cervical and lumbar spine disabilities and there are no additional symptoms.     

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's cervical and lumbar spine disabilities.  These service-connected disorders requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's assigned ratings contemplates his functional loss, to include limited range of motion, as a result of his cervical and lumbar spine symptomatology.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected lumbar spine disability at issue is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447   (2009)), here, the evidence reflects the Veteran has been fully employed at all times pertinent to this appeal, and there is no evidence or argument even suggesting that his cervical and/or lumbar spine disabilities effectively render(s) him unemployable.  As such, a claim for a TDIU due to any disability under consideration has not reasonably been raised, and need not be addressed.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for increased ratings for his cervical and lumbar spine disabilities.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.







(	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating greater than 10 percent prior to May 4, 2011 and greater than 20 percent thereafter for degenerative disc disease, lumbar spine L3-4, L5-S1 is denied.

A disability rating greater than 10 percent prior to May 4, 2011 and greater than 20 percent thereafter for degenerative disc disease, C5-6, cervical spine is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


